DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruckle et al. (CA 3036528 A1).
Ruckle et al. ‘528 discloses a cultivating disc (100) for a tillage implement, the cultivating disc comprising:
regarding claim 1,
an attachment portion positioned at a radial center of the cultivating disc, the attachment portion including at least one attachment feature (108) configured to couple the cultivating disc 
a cutting edge portion (120) positioned at a distal end of the cultivating disc relative to the axis of rotation, the cutting edge portion extending along a second plane parallel to the first plane; and
a curved connecting portion positioned between and connecting the attachment portion to the cutting edge portion, wherein the curved connecting portion defines at least one radius of curvature (Fig. 4);
regarding claim 2,
wherein the cultivating disc defines a concave side oriented toward a concave surface of the curved connecting portion and a convex side oriented toward a convex surface of the curved connecting portion, and wherein the convex side of the cutting edge portion extends along the second plane (Fig. 4);
regarding claim 3,
wherein the concave side of the cutting edge portion extends along the second plane;
regarding claim 4,
wherein the curved connecting portion further defines a plurality of radii of curvature (112);
regarding claim 5,
wherein the plurality of radii of curvature include a first radius of curvature transitioning the curved connecting portion to the attachment portion, a second radius of curvature transitioning the curved connecting portion to the cutting edge portion, and a third radius of curvature of a middle portion between the first and second radii of curvature (Figs. 1-3);

wherein the third radius of curvature is greater than the first and second radii of curvature;
regarding claim 7,
wherein the first radius of curvature is equal or substantially equal to the second radius of curvature;
regarding claim 8,
	wherein the second radius of curvature is smaller than the first radius of curvature (Fig. 1);
regarding claim 9,
wherein the first plane is aligned or substantially aligned with the second plane along the axis of rotation (Fig. 4);
regarding claim 10,
wherein the second plane is displaced from the first plane along the axis of rotation (Fig. 4);
regarding claim 13,
wherein at least one of the concave side or the convex side of the cutting edge portion includes a plurality of bevels circumferentially spaced around the cultivating disc; and
regarding claim 14,
	wherein the cutting edge portion includes a plurality of teeth at the distal end of the cutting disc circumferentially spaced around the cultivating disc.  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruckle et al. (CA 3036528 A1).
Regarding claim 11, Ruckle et al. ‘528 shows the attachment portion defining a first thickness, the curved connecting portion defining a second thickness, and the cutting edge portion defining a third thickness, but fails to teach the first thickness as greater than the second thickness and the third thickness.  It would have been an obvious modification for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the first thickness greater than the second thickness and third thickness, since the examiner takes Official Notice of disc attachment portions having increased thickness.  The motivation for 
Regarding claims 12 and 18, Ruckle et al. ‘528 fails to teach the percentages of the cutting edge portion and curved connecting portion relative to the radius of the cultivating disc.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the cutting edge portion of a radial length between 10% and 25% of a length of a radius of the cultivating disc, and the curved connecting portion of a radial length between 25% and 50% of the length of the radius of the cultivating disc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this instance, the motivation for making the modification would have been to impart desired strength characteristics to the disc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
23 October 2021